                                           Case 5:20-cv-04184-EJD Document 31 Filed 12/10/20 Page 1 of 3




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5
                                         JIHSHYR YIH,
                                   6                                                         Case No. 5:20-cv-04184-EJD
                                                        Plaintiff,
                                   7                                                         ORDER DENYING PLAINTIFF'S
                                                  v.                                         MOTION FOR LEAVE TO FILE
                                   8                                                         MOTION FOR RECONSIDERATION
                                         TAIWAN SEMICONDUCTOR
                                   9     MANUFACTURING COMPANY,LTD,                          Re: Dkt. No. 28

                                  10                    Defendant.

                                  11          Plaintiff requests leave to file a motion for reconsideration for this Court’s October 27,
                                  12   2020 Order, where the Court dismissed Plaintiff’s complaint for lack of personal jurisdiction.
Northern District of California
 United States District Court




                                  13   Order Granting Motion to Dismiss for Lack of Personal Jurisdiction (“Order”), Dkt. No. 27. He
                                  14   argues this Court failed to consider “material factors or dispositive legal arguments which were
                                  15   presented to the Court before such interlocutory order.” N.D. Cal. Civ. L.R. 7-9(b)(3). Plaintiff
                                  16   grounds his argument in this Court’s “failure” to consider material facts establishing that the Court
                                  17   has specific jurisdiction over Defendant Taiwan Semiconductor Manufacturing Company, Ltd.
                                  18   (“TSMC”). Motion for Leave to File a Motion for Reconsideration (“Mot.”) at 4-7., Dkt. No. 28.
                                  19          First, Plaintiff contends that the Court failed to consider that Plaintiff would have a “job
                                  20   location” in California, among multiple job locations, while working for TSMC. Id. at 4. Plaintiff
                                  21   labeled this his “job location theory” for specific jurisdiction. Id. According to Plaintiff, the fact
                                  22   that he would have a “job location” in California meant that the Court had specific jurisdiction
                                  23   over TSMC. Second, Plaintiff claims that the Court failed to consider that TSMC experienced
                                  24   “production” and “sale issues” after Plaintiff was denied the position of TSMC’s Chief
                                  25   Information Officer, which affected the ability of California individuals and companies to access
                                  26   TSMC’s website for online information and transactions. Id. at 6-7. Plaintiff suggests that these
                                  27
                                       Case No.: 5:20-cv-04184-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE MOTION FOR
                                       RECONSIDERATION
                                                                         1
                                           Case 5:20-cv-04184-EJD Document 31 Filed 12/10/20 Page 2 of 3




                                   1   are material facts establishing that the Court has specific jurisdiction over TSMC.

                                   2          These “material facts” are irrelevant to the specific jurisdiction analysis. As the Court

                                   3   explained in its Order, minimum contacts analysis focuses upon “contacts that the defendant

                                   4   himself creates with the forum State,” and that “an injury is jurisdictionally relevant only insofar

                                   5   as it shows that the defendant has formed a contact with the forum State.” Walden v. Fiore, 571

                                   6   U.S. 277, 284 (2014) (emphasis in original). That California may or may not have been one of

                                   7   Plaintiff’s job locations if hired by TSMC, does not factor into the specific jurisdiction analysis

                                   8   because it does not speak to TSMC’s express efforts to create contacts with California.1

                                   9          Additionally, Plaintiff’s contention that TSMC not hiring him somehow affected California

                                  10   individuals and companies’ ability to access TSMC’s website is irrelevant when determining

                                  11   whether TSMC purposefully directed its activities toward California or when determining whether

                                  12   Plaintiff’s discrimination claims arose out of or relate to TSMC’s forum related activities.2 These
Northern District of California
 United States District Court




                                  13   facts still do not connect TSMC’s forum activities to the discriminatory harm alleged in the case

                                  14   because the claims would have arisen regardless of the alleged effect not hiring Plaintiff had on

                                  15   California individuals and companies’ ability to access TSMC’s website.

                                  16          Accordingly, because the Court did not fail to consider material facts or dispositive legal

                                  17   arguments, Plaintiff’s motion for leave to file a motion for reconsideration is DENIED.

                                  18
                                  19

                                  20

                                  21

                                  22
                                       1
                                         As the Court explained in its Order because Plaintiff’s claims of discrimination are “more akin to
                                       tort claims,” the Court employed the purposeful direction framework. See e.g., Bradley v. T-
                                  23   Mobile US, Inc., No. 17-cv-07232-BLF, 2020 WL 1233924, at *13 (N.D. Cal. Mar. 13, 2020)
                                       2
                                         A three prong test is used to determine whether a defendant has the minimum contacts”
                                  24   necessary for specific jurisdiction: (1) the defendant must either “purposefully direct his activities”
                                       toward the forum or “purposefully avail himself of the privileges of conducting activities in the
                                  25   forum”; (2) “the claim must be one which arises out of or relates to the defendant’s forum-related
                                       activities”; and (3) “the exercise of jurisdiction must comport with fair play and substantial justice,
                                  26   i.e. it must be reasonable.” Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th
                                       Cir. 2017). “The plaintiff bears the burden of satisfying the first two prongs of the test.”
                                  27   Schwarzenegger v. Fred Martin Motor Co., 374 F. 3d 797, 802 (9th Cir. 2004).
                                       Case No.: 5:20-cv-04184-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE MOTION FOR
                                       RECONSIDERATION
                                                                                           2
                                          Case 5:20-cv-04184-EJD Document 31 Filed 12/10/20 Page 3 of 3




                                   1         IT IS SO ORDERED.

                                   2   Dated: December 10, 2020

                                   3                                        ______________________________________
                                                                            EDWARD J. DAVILA
                                   4                                        United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:20-cv-04184-EJD
                                  28   ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE MOTION FOR
                                       RECONSIDERATION
                                                                         3
